UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08246 Exact name of registrant as specified in charter: Delaware Investments® Global Dividend and Income Fund, Inc. Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: August 31, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Investments® Global Dividend and Income Fund, Inc. August 31, 2010 Number of Value Shares (U.S. $) Common Stock – 66.63%v Consumer Discretionary – 7.36% *Autoliv $ †∏Avado Brands 0 Bayerische Motoren Werke Comcast Class A †DIRECTV Class A Don Quijote Esprit Holdings Lowe's *PPR *Publicis Groupe Round One *Techtronic Industries Toyota Motor Vivendi Yue Yuen Industrial Holdings Consumer Staples – 7.26% Archer-Daniels-Midland Chaoda Modern Agriculture Holdings Coca-Cola Amatil CVS Caremark Greggs Kimberly-Clark Kraft Foods Class A Metro Parmalat Safeway Diversified REITs – 0.50% Investors Real Estate Trust Lexington Realty Trust Vornado Realty Trust Energy – 6.84% Chevron CNOOC ConocoPhillips Marathon Oil National Oilwell Varco Noble Petroleo Brasileiro ADR *Total Williams Financials – 7.84% Allstate *AXA Banco Santander Bank of New York Mellon Fifth Street Finance Marsh & McLennan Mitsubishi UFJ Financial Group Nordea Bank FDR Solar Capital Standard Chartered Travelers UniCredit Health Care – 7.10% †Alliance HealthCare Services Baxter International Cardinal Health Johnson & Johnson Meda Class A Merck Novartis Pfizer Quest Diagnostics *Sanofi-Aventis Health Care REITs – 1.32% Cogdell Spencer HCP *Health Care REIT LTC Properties Nationwide Health Properties Omega Healthcare Investors Ventas Hotel REITs – 0.14% *Host Hotels & Resorts Industrial REITs – 0.03% AMB Property Industrials – 7.67% Alstom *Asahi Glass Compagnie de Saint-Gobain †Delta Air Lines 2 21 Deutsche Post Finmeccanica †Flextronics International ITOCHU Koninklijke Philips Electronics *†Mobile Mini Northrop Grumman ∏†PT Holdings 1 Singapore Airlines Teleperformance Tomkins Vallourec *Waste Management Information Technology – 6.53% †CGI Group Class A HTC Intel International Business Machines †Motorola Nokia †*Sohu.com Xerox Mall REITs – 0.81% Macerich Simon Property Group Taubman Centers Materials – 3.21% Agrium *ArcelorMittal duPont (E.I.) deNemours Lafarge Rexam *Vale ADR Mortgage REITs – 0.18% Chimera Investment Cypress Sharpridge Investments Multifamily REITs – 0.55% Apartment Investment & Management Associated Estates Realty BRE Properties Camden Property Trust Equity Residential Office REITs – 0.73% Boston Properties Brandywine Realty Trust Government Properties Income Trust *Highwoods Properties Mack-Cali Realty Real Estate Management & Development – 0.19% *Starwood Property Trust Self-Storage REITs – 0.35% Public Storage Shopping Center REITs – 0.34% *Federal Realty Investment Trust Kimco Realty Ramco-Gershenson Properties Trust Weingarten Realty Investors Single Tenant REIT – 0.09% *National Retail Properties Specialty REITs – 0.69% *Digital Realty Trust Entertainment Properties Trust Liberty Property Trust *Plum Creek Timber *Potlatch Telecommunications – 4.43% AT&T †Century Communications 0 Chunghwa Telecom ADR Frontier Communications †GeoEye Telefonica *TELUS Verizon Communications Vodafone Group Utilities – 2.47% American Water Works Edison International †Mirant 53 National Grid NorthWestern Progress Energy Total Common Stock (cost $23,170,234) Convertible Preferred Stock – 1.87% Banking, Finance & Insurance – 0.71% Aspen Insurance Holdings 5.625% exercise price $29.28, expiration date 12/31/49 Citigroup 7.50% exercise price $3.94, expiration date 12/15/12 @Fannie Mae 8.75% exercise price $32.45, expiration date 5/13/11 Energy – 0.56% Apache 6.00% exercise price $109.12, expiration date 8/1/13 El Paso Energy Capital Trust I 4.75% exercise price $41.59, expiration date 3/31/28 SandRidge Energy 8.50% exercise price $8.01, expiration date 12/31/49 Health Care & Pharmaceuticals – 0.32% Mylan 6.50% exercise price $17.08, expiration date 11/15/10 Telecommunications – 0.28% Lucent Technologies Capital Trust I 7.75% exercise price $24.80, expiration date 3/15/17 Total Convertible Preferred Stock (cost $699,446) Principal Amount° Convertible Bonds – 11.33% Aerospace & Defense – 0.58% #AAR 144A 1.75% exercise price $29.43, expiration date 1/1/26
